department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c c h i ef c ou n sel of f i c e of date number info release date conex-123303-09 uil 139b --------------------------------------------- ----------------------------------------- --------------------------------------- ------------------------------ dear ------------------ this letter responds to your letter of date asking for an explanation of the types of benefits that sec_139b of the internal_revenue_code code excludes from gross_income and the meaning of the term qualified_reimbursement payment sec_139b of the code excludes from gross_income any qualified_state_and_local_tax_benefit and any qualified_payment a qualified_state_and_local_tax_benefit is any reduction or rebate of state or local real_property_taxes personal_property_taxes or income taxes that a state_or_local_government provides for services performed as a member of a qualified volunteer emergency response organization a qualified_payment is any payment whether by reimbursement or otherwise that a state_or_local_government provides for services performed as a member of a qualified volunteer emergency response organization a qualified_payment is limited to dollar_figure for each month during which the taxpayer performs the services thus the maximum exclusion is dollar_figure for any taxable_year a qualified_reimbursement payment is a payment a state_or_local_government provides to reimburse expenses_incurred in connection with performing services as a member of a qualified volunteer emergency response organization see joint_committee on taxation staff jcs-1-09 general explanation of tax legislation enacted in the 110th congress 110th cong date the exclusion from income for qualified payments under sec_139b of the code however is not limited to reimbursements thus a taxpayer excludes from gross_income qualified payments even if they do not reimburse an expense if the qualified conex-123303-09 payments do not exceed dollar_figure for each month during which the taxpayer performs services as a member of a qualified volunteer emergency response organization to prevent double benefits however a taxpayer cannot deduct for federal_income_tax purposes the amount of state or local_taxes equal to the amount of any qualified_state_and_local_tax_benefit likewise a taxpayer cannot take a charitable_contribution_deduction for any expense paid in connection with performing services as a member of a volunteer emergency response organization to the extent the expense does not exceed the amount of any qualified_payment i hope this information is helpful please call --------------------at ---------------------if you have any questions michael j montemurro chief branch office of associate chief_counsel income_tax and accounting sincerely
